Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 38-62 are pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/12/2022, 2/15/2022, 5/17/2022 and 6/30/2022, were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants assert that this application is a continuation of U.S. Patent Application Serial No. 17/516,845, filed on November 2, 2021, which is a continuation of U.S. Patent Application Serial No. 16/838,975, filed on April 2, 2020, which is a continuation of U.S. Patent Application Serial No. 16/781,239, filed on February 4, 2020, now U.S. Patent No. 10,857,162, which is a continuation of U.S. Patent Application Serial No. 16/280,861, filed February 20, 2019, now U.S. Patent No. 11,071,742, which is a continuation of U.S. Patent Application Serial No. 15/837,866, filed December 11, 2017, now U.S. Patent No. 10,251,896, which is a continuation of U.S. Patent Application Serial No. 14/140,083, filed on December 24, 2013, now U.S. Patent No. 9,872,865, which claims the benefit of U.S. Provisional Patent Application Serial No. 61/804,690, filed on March 24, 2013.  However, none of the cited applications discloses 1 gram of TUDCA and 3 grams of sodium phenylbutyrate.  Rather, discloses about 10 mg/kg to about 50 mg/kg of TUDCA and about 10 mg/kg to about 400 mg/kg of 4-phenylbutyric acid.  Therefore, the instant claims are afforded an effective priority day of 12/21/2021.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Clams 46. 54 and 62 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 46, 54 and 62 recited “wherein the subject is suspected as having ALS” and depends upon independent claims 38, 47 and 55 respectively recite “a method of treating a symptom of ALS”. This limitation recites that the subject already has ALS by the treatment of a symptoms thereof. Therefore, claims 46, 54 and 62 do not further limit independent claims since the subject already has ALS.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38, 40-45, 47, 49, 50-53, 55-57, 59-61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) of record.

	Cohen teaches the administration of a fixed-dose combination of 3g sodium phenylbutyrate (PB) and 1g tauroursodeoxycholic acid (TUDCA) (Figure 1), for the treatment of amyotrophic lateral sclerosis (ALS). Both PB and TUDCA have been studied extensively as single agents in rodent models of ALS and in patients with in ALS12. Amylyx demonstrated that the combination exhibited synergy in models of neuronal death and downstream glial inflammation. AMX0035 is currently being evaluated in a randomized, double-blind, placebo-controlled, multi-center clinical trial in ALS patients (humans). The CENTAUR trial - a recipient of the ALS Accelerated Therapeutics (ACT) academy-association-industry partnership grant through the ALS Association® and ALS Finding a Cure®. Patients receive oral treatment with AMX-0035 or placebo (2:1 randomization) once a day for 3 weeks and, if tolerated, twice a day for a total of 24 weeks.  Cohen teaches that TUDCA/TUDSO and phyenylbutyrate (AMX0035) are in powder form.  Cohen teaches that AMX0035 (which is taurursodiol and prednisone, according to the instant specification page 94 for the definition of AMX0035) designed to reduce neuronal death and dysfunction through inhibition of mitochondrial and ER stress.  Cohen teaches the described is the aim to slow decline in function as measured by ALSFRS-R score and to assess the effect on muscle strength, vital capacity and biomarkers of ALS.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 39, 48 and 58  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) of record as applied to claims 38, 40-45, 47, 49, 50-53, 55-57, 59-61 above.
	Cohen as cited above.
	Cohen does not disclose administering TUDCA and sodium phenylbutyrate separately.
	It would have been obvious to administer TURSO, TUDCA and sodium phenylbutyrate either concurrently or separately.  One would have been motivated to administer TURSO, TUDCA and sodium phenylbutyrate either concurrently or separately because it both PB and TUDCA have been studied extensively as single agents in rodent models of ALS and in patients with in ALS12. Amylyx demonstrated that the combination exhibited synergy as taught by Cohen.  This directly implies that PB and TUDCA may be administered singularly or in combination. 	The instant situation is amenable to the type of analysis set forth in Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), where the court found that the selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results.  As such, applying the same logic to the instant process claims, one of ordinary skill in the art would have a reasonable expectation that by administering a formulation comprising lipids to the patient following irradiation of the treatment area, one would achieve a method of sensitizing neoplastic cells or abnormal tissue to destruction by exposure of light.    
 
 
	
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 38-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 16-17, 19 of U.S. Patent No. 10, 857,162. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘162 patent are drawn to a method for treating symptoms of ALS with the administration of AMX0035.  The difference between the ‘162 patent is the dosing.  However, claim 19 of the ‘162 patent discloses the dosage.  It would have been obvious to one of ordinary skills in the art that the ‘162 patent and the instant claims both are drawn to a method of treating symptoms of ALS.  And it would have been obvious to optimize the dosage in view of claim 19 of the ‘162 patent.  Therefore, the instant claims and the ‘162 patent possess significant overlapping scopes of inventions.
Claims 38-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,872,865. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to treating at least one symptom of ALS with the administration of TUDCA and PBA. And the ‘865 teaches a method of treating neurodegenerative disease, which may be ALS (claim 4) with the administration of TUDCA and 4-PBA. It would have been obvious to one of ordinary skills in the art that TURSO and/or TUDCA with sodium phenylbutyrate  to treat ALS and symptoms associated with ALS.  Additionally, the dosing of ‘865 patent of TUDCA is 700 mg to about 3.5 grams (presuming that the average adult is 70 kg; 10 mg x 70 kg = 700 mg; 50 mg x 70 kg = 3500 mg or 3.5 grams); and 4-PBA is 700 mg to about 28.0 grams (presuming that the average adult is 70 kg; 10 mg x 70 kg = 700 mg; 400 mg x 70 kg = 28000 mg or 28.0 grams).  Whereas the instant application of TURSO is 1 gram and PBA is 3 grams.  The dosing of the instant claims of TURSO and PBA is overlapping dosing.  Thus, it would have been obvious to optimize the dosing of TURSO/TUDCA and PBA.  Therefore, there are significant overlapping scopes of inventions.
Claims 38-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 13-15 of U.S. Patent No. 10,251,896. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to treating at least one symptom of ALS with the administration of TUDCA and PBA. And the ‘865 teaches a method of treating neurodegenerative disease, which may be ALS (claim 4) with the administration of TUDCA and 4-PBA. It would have been obvious to one of ordinary skills in the art that TURSO and/or TUDCA with sodium phenylbutyrate to treat ALS and symptoms associated with ALS.  Additionally, the dosing of ‘896 patent of TUDCA is 700 mg to about 3.5 grams (presuming that the average adult is 70 kg; 10 mg x 70 kg = 700 mg; 50 mg x 70 kg = 3500 mg or 3.5 grams); and 4-PBA is 700 mg to about 28.0 grams (presuming that the average adult is 70 kg; 10 mg x 70 kg = 700 mg; 400 mg x 70 kg = 28000 mg or 28.0 grams).  Whereas the instant application of TUDCA is 1 gram and PBA is 3 grams.  The dosing of the instant claims of TUDCA and PBA is overlapping dosing.  Therefore, there are significant overlapping scopes of inventions.
Claims 38-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,071,742. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to treating at least one symptom of ALS with the administration of TUDCA and PBA. And the ‘742 teaches a composition for treating a neurodegenerative disease with the administration of TUDCA and 4-PBA. It would have been obvious to one of ordinary skills in the art that TURSO and/or TUDCA with sodium phenylbutyrate (as evidence by the instant specification; example 5 that AMX0035 is sodium phenylbutyrate/ taurursodiol) to treat ALS and symptoms associated with ALS.  Additionally, the dosing of ‘742 patent of TUDCA is 0.5 gram to about 1.5 grams and 4-PBA is 2.5 grams to about 3.5 grams.  Whereas the instant application of TURSO is 1 gram and PBA is 3 grams.  Thus, dosing of the instant claims of TURSO and PBA is overlapping dosing.  Therefore, there are significant overlapping scopes of inventions.

Claims 38-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38, 40-3, 45-46, 48-52, 55-62 of copending Application No. 16/838975 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of treating at least one symptom of ALS with the administration of 1 gram of TUDCA and about 3 grams of PBA. And the ‘975 application is drawn to method of treating a neurodengerative disease (claim 60 specifically recites ALS) with the administration of TUDCA and PBA (specifically claim 50).  The difference is the dosing. The ‘975 application recites dosing of “about 10 mg/kg to about 50 mg/kg of body weight of an amino acid conjugate of a bile acid selected from the group consisting of ursodeoxycholic acid (UDCA), chenodeoxycholic acid, cholic acid, hvodeoxycholic acid, deoxycholic acid, 7- oxolithocholic acid, lithocholic acid, iododeoxycholic acid, and iocholic acid, or a pharmaceutically acceptable salt thereof, and a therapeutically effective amount about 10 mg/kg to about 400 mg/kg of body weight of a phenylbutyric acid (PBA) selected from 4-phenylbutyric acid (4-PBA), glyceryl(Tri-4-PBA), 2-(4-methoxyphenoxy) acetic acid (2-POAA-OMe), 2-(4-nitrophenoxy) acetic acid (2-POAA- N02), and 2-(2-naphathyloxy) acetic acid (2-NOAA)”.  Therefore, presuming that the average adult is 70 kg; 10 mg x 70 kg = 700 mg; 50 mg x 70 kg = 3500 mg or 3.5 grams); and 4-PBA is 700 mg to about 28.0 grams (presuming that the average adult is 70 kg; 10 mg x 70 kg = 700 mg; 400 mg x 70 kg = 28000 mg or 28.0 grams.  Thus, there is overlapping dosing resulting in overlapping scopes of inventions.


Claims 38-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 137-155 of copending Application No. 17/006,601 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of treating at least one symptom of ALS with the administration of 1 gram of TUDCA and about 3 grams of PBA. And the ‘601 application is drawn to method of treat constipation (e.g. symptom of ALS) associated with ALS with the administration of 1 gram of TURSO/ TUDCA and 3 grams of PBA.  It would have been obvious double patenting because constipation is a symptom of ALS and the instant claims are broad enough to encompass the symptom of constipation associated with ALS.  Thus, both applications possess significant overlapping scopes of inventions.

Claims 38-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-114 of copending Application No. 17/591,777 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of treating at least one symptom of ALS with the administration of 1 gram of TUDCA and about 3 grams of PBA. And the ‘777 application is drawn to method of treating at least one symptom of ALS with the administration of 1 gram of TURSO/ TUDCA and 3 grams of PBA.  The difference is that the instant application recites that who has not been administered with a bile acid sequestering agent, an aluminum-based antacid, probenecid, or an IDAC inhibitor.  And the ‘813 application recites “who does not have an enterohepatic circulation disorder, a severe pancreatic disorder, an intestinal disease, a biliary disease, abnormal liver function, or renal insufficiency”.  However, both application recite the method of treating at least one symptom of ALS with the administration of 1 gram of TURSO/ TUDCA and 3 grams of PBA.  It would have been obvious double patenting because both application recited methods of treating at least one symptom of ALS with 1 gram of TURSO/ TUDCA and 3 grams of PBA.  Thus, both applications possess significant overlapping scopes of inventions.
Claims 38-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-117 of copending Application No. 17/591,783 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of treating at least one symptom of ALS with the administration of 1 grams of TUDCA and about 3 grams of PBA. And the ‘783 application is drawn to method of reducing the deterioration of muscle strength, maintain muscle strength or improving muscle strength (e.g. symptoms of ALS) associated with ALS with the administration of 1 gram of TURSO/ TUDCA and 3 grams of PBA.  It would have been obvious double patenting because reducing the deterioration of muscle strength, maintain muscle strength or improving muscle strength are symptoms of ALS and the instant claims are broad enough to encompass the symptoms of reducing the deterioration of muscle strength, maintain muscle strength or improving muscle strength associated with ALS.  Thus, both applications possess significant overlapping scopes of inventions.

Claims 38-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-118 of copending Application No. 17/591,798 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of treating at least one symptom of ALS with the administration of 1 grams of TUDCA and about 3 grams of PBA. And the ‘798 application is drawn to method of reducing the deterioration of m respiratory muscle function, maintaining respiratory muscle function, or improving respiratory muscle function (e.g. symptoms of ALS) associated with ALS with the administration of 1 gram of TURSO and 3 grams of PBA.  It would have been obvious double patenting because reducing the deterioration of respiratory muscle function, maintaining respiratory muscle function, or improving respiratory muscle functions are symptoms of ALS and the instant claims are broad enough to encompass the symptoms of reducing the deterioration of muscle strength, maintain muscle strength or improving muscle strength associated with ALS.  Thus, both applications possess significant overlapping scopes of inventions.

Claims 38-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-117 of copending Application No. 17/591,808 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of treating at least one symptom of ALS with the administration of 1 grams of TURSO/ TUDCA and about 3 grams of PBA. And the ‘808 application is drawn to method of increasing survival time associated with ALS with the administration of 1 gram of TURSO and 3 grams of PBA.  It would have been obvious double patenting because the treatment of symptoms of ALS with the administration of TURSO/ TUDCA and PBA would consequently result in the increased survival time with the same administration of TURSO/ TUDCA and PBA in the same dosing to treat ALS with a reasonable expectation of success. Thus, both applications possess significant overlapping scopes of inventions.

Claims 38-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-114 of copending Application No. 17/591,849 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of treating at least one symptom of ALS with the administration of 1 grams of TUDCA and about 3 grams of PBA. And the ‘849 application is drawn to method of treating at least one symptom of ALS with the administration of 1 gram of TURSO/ TUDCA and 3 grams of PBA.  The difference is that the instant application recites that who has not been administered with a bile acid sequestering agent, an aluminum-based antacid, probenecid, or an IDAC inhibitor.  And the ‘849 application recites “determining or having determined a level of Mexiletine in a biological sample from the human subject, and administering to the human subject a second dosage of Mexiletine, wherein the second dosage of Mexiletine is lower than the first dosage of Mexiletine”.  However, the instant application recites “wherein the human subject has previously been treated with mexiletine”; “wherein the human subject has previously been treated with mexiletine at a dose of less than or equal to 300 mg/day”.  It would have been obvious that in administration of mexiletine at a dose less than or equal to 300 mg/day, that one of ordinary skills would optimize the dosing of mexiletine since the instant claims recites that mexiletine may be administer at a lower dose than 300 mg/day.  One would reasonable determine that the first day mexiletine may be administered at 300 mg/day and the second dose of mexiletine (on a different day) may be administered at a lower dose of mexiletine with a reasonable expectation of success. Thus, both applications possess significant overlapping scopes of inventions.

Claims 38-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 93-114 of copending Application No. 17/591,727 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of treating at least one symptom of ALS with the administration of 1 gram of TUDCA and about 3 grams of PBA. And the ‘727 application is drawn to method of reducing the deterioration fine motor skill, maintaining fine motor skill, or improving fine motor skill (e.g. symptoms of ALS) associated with ALS with the administration of 1 gram of TURSO/ TUDCA and 3 grams of PBA.  It would have been obvious double patenting because reducing the deterioration of fine motor skill, maintaining fine motor skill, or improving fine motor skills are symptoms of ALS and the instant claims are broad enough to encompass the symptoms of reducing the deterioration of muscle strength, maintain muscle strength or improving muscle strength associated with ALS.  Thus, both applications possess significant overlapping scopes of inventions.

Claims 38-62 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 93-113 of copending Application No. 17/591,724 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of treating at least one symptom of ALS with the administration of 1 gram of TUDCA and about 3 grams of PBA. And the ‘724 application is drawn to method of preventing or reducing at least one serious adverse event in a human subject having one or more symptoms of ALS with the administration of 1 gram of TURSO/ TUDCA and 3 grams of PBA.  It would have been obvious double patenting because preventing or reducing at least one serious adverse event are symptoms of ALS and the instant claims are broad enough to encompass the symptoms of preventing or reducing at least one serious adverse event associated with ALS with the same administration of TURSO/ TUDCA and PBA with a reasonable expectation of success.  Thus, both applications possess significant overlapping scopes of inventions.
	Claims 38-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/746458 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of treating at least one symptom of ALS with the administration of 1 gram of TUDCA and about 3 grams of PBA. And the ‘458 application is drawn to a method of treating at least one symptom of ALS with the administration of 1 gram of TURSO and about 3 grams of PBA.  This difference is that the ‘458 application recites Cmax and AUC values.  However, it would have been obvious that upon administering 1 gram of TURSO and about 3 grams of PBA would consequently result in the Cmax and AUC values with the exact same administration of TURSO/TUDCA and PBA of about 1 gram and about 3 grams respectively.  Because Cmax and AUC values are deemed properties of administering about 1 gram of TUDCA/TURSO and about 3 grams of PBA.  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”  Therefore, there are significant overlapping scopes if invention.


Claims 38-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-95, 110-111 of copending Application No. 17/591813 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of treating at least one symptom of ALS with the administration of 1 gram of TUDCA/TURSO and about 3 grams of PBA. And the ‘813 application is drawn to a method of treating at least one symptom of ALS with the administration of 1 gram of TURSO/TUDCA and about 3 grams of PBA. The difference is that the subject does not have an enterohepatic circulation disorder, a severe pancreatic disorder, an intestinal disease, a biliary disease, abnormal liver function or renal insufficiency.  However, since this application is salient with regards to the other diseases, one can reasonably presume that the patient population is the same, which is treating a symptom of ALS.  Thus, there is overlapping scopes of inventions.


These is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Claims 38-62 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627